Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/18/20 and 4/5/21 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 2-11 and 14 recite the limitation "for a secondary battery" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “for the secondary battery”.
Claim 2 recites “at least one selected from”, which is improper group language.  Examiner suggests “at least one selected from the group consisting of”.  
Claim 4 recites the limitation "the element M2" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations "the number" and “the metal elements M1” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations "the number" and “the metal elements M2” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the positive electrode active material particles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "a secondary battery" twice in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "a positive electrode" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., CN 107516731 A.
Chen teaches a modified lithium ion battery cathode material comprising a core of a cathode material and a composite coating layer coated on a surface of the core material of the cathode material, wherein the composite coating layer is composed of Li0.5La0.5TiO3 cladding layer comprising a Li1±εNixCoyMnzM1-xy-zO2 core structure and a second cladding layer containing LiTaO3, wherein the cathode structure formula is Li1±εNixCoyMnzM1-xy-zO2, where −0.1<ε<0.1, 0<x, y, z<1, M is one of Mg, Sr, Ba, Al, In, Ti, V, Mn, Co, Ni, Y, Zr, Nb, Mo, W, La, Ce, Nd, Sm, and the like.  Chen teaches an electrochemical energy storage device including a positive electrode material of a modified lithium ion battery includes a positive electrode sheet, a negative electrode sheet, a separator and an electrolyte. The positive electrode includes a positive electrode collector. The positive electrode sheet includes the positive electrode material for a modified lithium ion battery, and a negative electrode sheet includes a negative electrode collector and a negative electrode sheet provided on the negative electrode collector.
The modified positive electrode active material, positive electrode conductive agent Super P, and binder polyvinylidene fluoride (PVDF) were prepared by mixing 97:2:1 by mass ratio with solvent N-methylpyrrolidone (NMP). After the positive electrode slurry, the positive electrode slurry was evenly coated on a 12 um current collector aluminum foil and dried at 85°C and then cold-pressed.  The positive electrode active material may be Li(Ni0.6Co0.2Mn0.2)O2.  
The method for preparing the positive electrode material of the modified lithium ion battery comprises coating the first coating layer containing Li0.5La0.5TiO3 on the surface of the core material of the positive electrode material by a solid phase method, and coating the Li0.5La0.5TiO3 by a hydrothermal method. The surface of the core material of the positive electrode material is further coated with a second coating layer containing LiTaO3.  In the hydrothermal reaction the temperature in step (2) is 100-300°C, the reaction time is 6-24 hours, and the drying temperature is 60-120°C.
Thus the claims are anticipated.  Note the first coating is not contained in the core.  Thus metal elements of the first coating have a concentration localized closer to the first coating than to the inner portion (core) of the cathode material.  The same applies for a concentration of M2.  The metal elements La and Ti of the first coating are different from the metal element Ta of the second coating.
*
Claim(s) 1, 3, 4, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US 2017/0207456 A1.
Liu abstract teaches: 

    PNG
    media_image1.png
    288
    336
    media_image1.png
    Greyscale

	Thus the claims are anticipated.
*
Claim(s) 1-7, 9-11 and 13-14 is/are rejected under 35 U.S.C. 102(1)(a) as being anticipated by Yanagihara et al., WO2016/017077.  Family member US 10,559,810 B2 will be used as a translation.  
Yanagihara teaches a positive electrode active material including a particle including a lithium composite oxide; a first layer that is provided on a surface of the particle and includes a lithium composite oxide; and a second layer that is provided on a surface of the first layer. The lithium composite oxide included in the particle and the lithium composite oxide included in the first layer have the same composition or almost the same composition, the second layer includes an oxide or a fluoride, and the lithium composite oxide included in the first layer has lower crystallinity than the lithium composite oxide included in the particle (abstract).  See at least Figure 1 and 2.  
As the lithium composite oxide included in the second covering layer, for example, a lithium transition metal composite oxide including lithium, one or two or more transition metal elements, and oxygen (O) can be used. As the lithium transition metal composite oxide, for example, a lithium transition metal composite oxide having an average composition represented by the following expression (F) is used. LiwMxNyO2-zXz (F) (w is 0.8<w<1.2, x+y is 0.9<x+y<1.1, y is 0≤y<0.1, and z is 0≤z<0.05. M is at least one of Ti, V, Cr, Mn, Fe, Co, Ni, Mn and Cu. N is at least one of Na, Mg, Al, Si, K, Ca, Zn, Ga, Sr, Y, Zr, Nb, Mo, Ba, La, W and Bi. X is at least one of F, Cl and S.) (col. 8, lines 47-61).  A positive electrode mixture is prepared by mixing the positive electrode active material, a conductive material, and a binder, and a paste-form positive electrode mixture slurry is prepared by dispersing the positive electrode mixture into a solvent such as N-methyl-2-pyrrolidinone. Next, the positive electrode mixture slurry is applied on the positive electrode current collector 21A, the solvent is dried, and the dried mixture is compression molded with a rolling press machine or the like, so that the positive electrode active material layer 21B is formed and the positive electrode 21 is formed (column 16).  See the examples.  
When a portion of the surface of the core particle is not covered by the first covering layer but is exposed, the exposed portion may be directly covered by the second covering layer (col. 8, lines 10-22).   See also column 10, lines 20-67.  The configuration of the battery is disclosed at column 11, lines 1-67.  
Thus the claims are anticipated.  Note the first coating is not contained in the core.  Thus metal elements of the first coating have a concentration localized closer to the first coating than to the inner portion (core) of the cathode material.  The same applies for a concentration of M2.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727